In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00455-CR
                            ____________________
                    TRAEVON RAJAHD WHITE, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

_______________________________________________________           ______________

                      On Appeal from the 1A District Court
                             Jasper County, Texas
                           Trial Cause No. 12918JD
________________________________________________________           _____________

                           MEMORANDUM OPINION

      In this appeal, Traevon Rajahd White’s 1 court-appointed counsel submitted a

brief in which counsel contends that no arguable grounds can be advanced to support

White’s appeal from his conviction for tampering with physical evidence.2 Based on


      1
        The information in the clerk’s record reveals that White is also known as
Rajand Traevon White, Rajahd White, Rajahd T. White, and Traevon White, among
others.
      2
          See Tex. Penal Code Ann. § 37.09 (West 2016).

                                         1
our review of the record, we agree that no arguable issues exist to support White’s

appeal.

      On appeal, White’s counsel filed an Anders brief presenting counsel’s

professional evaluation of the record. In the brief, counsel concludes that he is unable

to raise any arguable issues in White’s appeal.3 After counsel submitted the Anders

brief, we granted an extension of time so that White could file a pro se response.

White, however, did not file one.

      In 2016, and based on the terms of a plea agreement, the appellate record

shows that White pleaded guilty to the crime of tampering with physical evidence.4

White pleaded guilty in return for the agreements he made with the prosecutor in a

plea bargain. In carrying out the plea agreement, the trial court deferred finding

White guilty of tampering with physical evidence and placed him on community

supervision for a period of five years.

      In May 2017, the State filed a motion to revoke the trial court’s deferred-

adjudication order. In its motion, the State alleged that White had violated the

conditions of the trial court’s deferred-adjudication order in six different ways,



      3
       See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
      4
          See Tex. Penal Code Ann. § 37.09.
                                           2
which the State’s motion described.5 In November 2017, the trial court conducted a

hearing on the State’s amended motion. During the hearing, White pleaded “true” to

all the violations advanced by the State in its amended motion. After White and one

other witness testified on his behalf, the trial court found White violated the

conditions of the court’s deferred-adjudication order, found White guilty of

tampering with physical evidence, and then sentenced White to prison for five

years. 6

       After reviewing the appellate record and the Anders brief filed by White’s

counsel, we agree with counsel’s conclusion that White cannot raise any arguable

issues to support an appeal. We conclude that his appeal is frivolous. 7 Thus, we




       5
       In October 2017, the State filed an amended motion to revoke that alleges
White violated the deferred-adjudication order in seven different ways.
       6
         Based on the allegations in the information used in White’s case, a
conviction for tampering with physical evidence exposed White to a sentence
available for third-degree felonies. See id. § 37.09(c).
       7
        See Tapia v. State, 462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015) (“A plea
of true, standing alone, is sufficient to support the revocation of community
supervision and adjudicate guilt.”).

                                        3
need not appoint new counsel to re-brief White’s appeal. 8 Accordingly, the trial

court’s judgment is affirmed. 9

      AFFIRMED.


                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on December 19, 2018
Opinion Delivered March 13, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      8
         Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if it is determined that arguable grounds
exist to support the appeal).
      9
         White may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         4